OPINION — AG — ** SALARIES — BAILIFFS ** AT THE PRESENT TIME (1957) THE MATTER OF THE COMPENSATION OF BAILIFFS FOR THE JUDGES OF COMMON PLEAS OF TULSA COUNTY IS GOVERNED BY THE PROVISIONS OF 19 Ohio St. 552 [19-552] ; AND THAT UNDER THE STATUTE, THE COMPENSATION OF ANY BAILIFF FOR ANY JUDGE OF ANY OF SAID COURTS MAY NOT EXCEED $200.00 PER MONTH; AND THAT, SINCE THE COMPENSATION PROVIDED FOR IN THAT STATUTE IS A " SALARY ", " PER MONTH ", AS DISTINGUISHED FROM " PER DIEM " COMPENSATION FOR SERVICES, THERE IS 'NO' AUTHORITY FOR THE PAYMENT OF ANY PART OF THE COMPENSATION OF ANY SUCH BAILIFF FROM THE COURT FUND OF THE COUNTY, AND NO PART OF THE COMPENSATION OF ANY SUCH BAILIFF MAY BE PAID FROM SAID COURT FUND (SALARY, UNIFORM SYSTEM) CITE: 19 Ohio St. 179.7 [19-179.7] 19 Ohio St. 552 [19-552], 62 Ohio St. 323 [62-323] (JAMES C. HARKIN)